234 F.2d 661
OAKLAND TRUCK SALES, Inc., Appellant,v.WESTFIELD MANUFACTURING CORP., Appellee.
No. 12699.
United States Court of Appeals Sixth Circuit.
June 18, 1956.

Charles A. Bryan, Detroit, Mich., for appellant.
Burgess & Mead, Detroit, Mich., for appellee.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs and argument of counsel;


2
And it appearing that service of process upon appellant was valid, that there was no error prejudicial to the appellant in the trial court's rulings upon the evidence, conduct of the trial, or instructions to the jury, and that the verdict is supported by substantial evidence;


3
It is ordered that the judgment be and it hereby is affirmed.